DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, in the reply filed on 04/12/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klostermann (US 2008/0054385).
Regarding claim 1, Klostermann discloses, in FIG. 1 and in related text, a magnetic memory device comprising:
a conductive line (104) extending in a first direction (y direction; see annotation of FIG. 1 below); 

    PNG
    media_image1.png
    591
    750
    media_image1.png
    Greyscale

a magnetic line (108) extending in a second direction (x direction) intersecting the first direction on the conductive line (in -z direction), the magnetic line intersecting the conductive line; and 
a magnetic pattern (112) between the conductive line and the magnetic line, 
wherein the magnetic pattern (112) comprises first sidewalls opposite to each other in the first direction (y direction), and second sidewalls opposite to each other in the second direction (x direction), and 
wherein the second sidewalls (opposite in x direction) of the magnetic pattern (112) are aligned with opposing sidewalls (opposite in x direction) of the conductive line (104), respectively (see Klostermann, [0023]).
Regarding claim 2, Klostermann discloses wherein the magnetic pattern (112) is at an intersection of the conductive line (104) and the magnetic line (108) (see Klostermann, FIG. 1).
Regarding claims 5-6, Klostermann discloses a tunnel barrier line (110) between the magnetic line (108) and the magnetic pattern (112) and extending in the second direction (x direction) to intersect the conductive line (104), wherein the first sidewalls (opposite in y direction) of the magnetic pattern (112) are aligned with opposing sidewalls (in y direction) of the tunnel barrier line (110), respectively, wherein the opposing sidewalls of the tunnel barrier line are aligned with opposing sidewalls (opposite in y direction) of the magnetic line (108), respectively (see Klostermann, [0023] and annotation of FIG. 1 above).
Claims 18 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klostermann (US 2008/0054385).
Regarding claim 18, Klostermann discloses, in FIG. 1 and in related text, a magnetic memory device comprising: 
conductive lines (104) extending in a first direction (y direction; see annotation of FIG. 1 below) and spaced apart from each other in a second direction (x direction) intersecting the first direction; 

    PNG
    media_image1.png
    591
    750
    media_image1.png
    Greyscale

magnetic lines (108) extending in the second direction (x direction) on the conductive lines (in -z direction) and spaced apart from each other in the first direction (y direction), the magnetic lines intersecting the conductive lines; 
magnetic patterns (112) at intersections of the conductive lines (104) and the magnetic lines (108), respectively; and 
tunnel barrier lines (110) between the conductive lines (104) and the magnetic lines (108), extending in the second direction (x direction) and spaced apart from each other in the first direction (y direction), wherein each of the tunnel barrier lines is between a corresponding one of the magnetic lines and corresponding ones of the magnetic patterns, 
wherein each of the magnetic patterns (112) comprises first sidewalls opposite to each other in the first direction (y direction), and second sidewalls opposite to each other in the second direction (x direction), and 
wherein the second sidewalls (opposition in x direction) of each of the magnetic patterns (112) are aligned with sidewalls (opposite in x direction) of a corresponding one of the conductive lines (104) (see Klostermann, [0023]).
Regarding claims 22-23, Klostermann discloses wherein the first sidewalls (opposite in y direction) of each of the magnetic patterns (112) are aligned with opposing sidewalls (opposite in y direction) of a corresponding one of the tunnel barrier lines (112), wherein the opposing sidewalls of the corresponding one of the tunnel barrier lines are aligned with opposing sidewalls (in y direction) of the corresponding one of the magnetic lines (108), respectively (see Klostermann, annotation of FIG. 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Klostermann in view of Ling (SAMUEL J. LING et al., University Physics Volume 2, OpenStax, Rice University, 2018, pp. 560-566).
Regarding claim 4, Klostermann discloses the device of claim 1.
Klostermann discloses wherein the magnetic pattern (112) is electrically connected to the conductive line (104) and has a magnetization direction that is fixed in one direction (see Klostermann, [0023]-[0024]).
Klostermann discloses wherein the magnetic line (108) is a ferromagnetic metal layer (see Klostermann, [0002]-[0003], [0023]).
Klostermann does not explicitly disclose wherein the magnetic line comprises a plurality of magnetic domains and a plurality of magnetic domain walls alternately arranged in the second direction.
Ling teaches that ferromagnetic material has alternating domains and domain walls (see Ling, pages 563-564, Figure 12.24). Thus Ling together with Klostermann teaches wherein the magnetic line comprises a plurality of magnetic domains and a plurality of magnetic domain walls alternately arranged in the second direction.
Klostermann and Ling are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Klostermann with the features of Ling because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Klostermann to include wherein the magnetic line comprises a plurality of magnetic domains and a plurality of magnetic domain walls alternately arranged in the second direction, as taught by Ling, because of material properties of ferromagnetic materials (see Ling, page 563).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Klostermann in view of Wu (US 2020/0136027).
Regarding claim 7, Klostermann discloses the device of claim 1.
Klostermann discloses wherein the conductive line (104) is a metallization layer (see Klostermann, [0023]).
Klostermann does not explicitly disclose wherein the conductive line is non-magnetic.
Wu teaches that a metallization layer includes metals such as Cu, which is non-magnetic. Thus Wu together with Klostermann teaches wherein the conductive line is non-magnetic.
Klostermann and Wu are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Klostermann with the features of Wu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Klostermann to include wherein the conductive line is non-magnetic, as taught by Wu, because it is simple substitution of one known element for another to obtain predictable results (as metallization layers). See MPEP § 2143.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Klostermann in view of Wu (US 2020/0136027).
Regarding claim 8, Klostermann discloses the device of claim 1.
Klostermann discloses the conductive line and the magnetic pattern (see discussion on claim 1 above).
Klostermann does not explicitly disclose a first interlayer insulating layer on the conductive line and the magnetic pattern, wherein the first interlayer insulating layer comprises: a first portion on the opposing sidewalls of the conductive line; and a second portion protruding from the first portion and extending on the second sidewalls of the magnetic pattern, wherein a top surface of the first portion is substantially coplanar with a top surface of the conductive line, and wherein the second portion exposes the first sidewalls of the magnetic pattern.
Wu teaches that conductive elements are embedded in intermetal dielectric layers (IMDN) (see Wu, FIG. 1, [0023]). Thus Wu together with Klostermann (see annotation of FIG. 1 above) teaches a first interlayer insulating layer on the conductive line and the magnetic pattern, wherein the first interlayer insulating layer comprises: a first portion (at the level of conductive line 104) on the opposing sidewalls of the conductive line (104); and a second portion (at the level of magnetic patterns 112 and between magnetic patterns in x direction) protruding from the first portion and extending on the second sidewalls of the magnetic pattern (112), wherein a top surface of the first portion is substantially coplanar with a top surface of the conductive line, and wherein the second portion exposes the first sidewalls of the magnetic pattern.
Klostermann and Wu are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Klostermann with the features of Wu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Klostermann to include a first interlayer insulating layer on the conductive line and the magnetic pattern, wherein the first interlayer insulating layer comprises: a first portion on the opposing sidewalls of the conductive line; and a second portion protruding from the first portion and extending on the second sidewalls of the magnetic pattern, wherein a top surface of the first portion is substantially coplanar with a top surface of the conductive line, and wherein the second portion exposes the first sidewalls of the magnetic pattern, as taught by Wu, in order to provide insulation between various conductive elements (see Wu, [0023]).
Regarding claim 9, Klostermann in view of Wu teaches the device of claim 8.
Wu together with Klostermann (see annotation of FIG. 1 above) teaches a second interlayer insulating layer (at the level from magnetic pattern 112 to magnetic line 108, between 102 in y direction) on the first interlayer insulating layer, wherein the second interlayer insulating layer extends on the top surface of the conductive line (104) and the first sidewalls of the magnetic pattern (112), and extends on sidewalls of the magnetic line (108), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 8.
Regarding claim 10, Klostermann in view of Wu teaches the device of claim 8.
Klostermann discloses a tunnel barrier (110) line between the magnetic line (108) and the magnetic pattern (112) (see Klostermann, FIG. 1, [0023]).
Wu together with Klostermann (see annotation of FIG. 1 above) teaches wherein the tunnel barrier line (112) extends between the second portion (at the level of magnetic patterns 112 and between magnetic patterns in x direction) of the first interlayer insulating layer and the magnetic line (112), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 8.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Klostermann in view of Ling (SAMUEL J. LING et al., University Physics Volume 2, OpenStax, Rice University, 2018, pp. 560-566).
Regarding claim 20, Klostermann discloses the device of claim 18.
Klostermann discloses that each of the magnetic lines (108) a ferromagnetic metal layer (see Klostermann, [0002]-[0003], [0023]).
Klostermann does not explicitly disclose wherein each of the magnetic lines comprises a plurality of magnetic domains and a plurality of magnetic domain walls alternately arranged in the second direction.
Ling teaches that ferromagnetic material has alternating domains and domain walls (see Ling, pages 563-564, Figure 12.24). Thus Ling together with Klostermann teaches wherein each of the magnetic lines comprises a plurality of magnetic domains and a plurality of magnetic domain walls alternately arranged in the second direction.
Klostermann and Ling are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Klostermann with the features of Ling because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Klostermann to include wherein each of the magnetic lines comprises a plurality of magnetic domains and a plurality of magnetic domain walls alternately arranged in the second direction, as taught by Ling, because of material properties of ferromagnetic materials (see Ling, page 563).
Regarding claim 21, Klostermann in view of Ling teaches the device of claim 20.
Klostermann discloses wherein each of the magnetic patterns (112) has a respective magnetization direction that is fixed in a respective direction (see Klostermann, [0023]-[0024]).
Klostermann also discloses that the magnetic lines (108) has a respective magnetization direction that is changeable to be parallel or anti-parallel to the respective magnetization direction of a corresponding one of the magnetic patterns (112) (see Klostermann, [0024]). Since Yu teaches that magnetization directions of magnetic domains align under a magnetic field (see Yu, pages 563-564), Yu together with Klostermann teaches wherein each of the plurality of magnetic domains (of magnetic lines) has a respective magnetization direction that is changeable to be parallel or anti-parallel to the respective magnetization direction of a corresponding one of the magnetic patterns, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 20.

Allowable Subject Matter
Claims 11-12 and 14-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, Klostermann, discloses a magnetic memory device comprising: a first conductive line extending in a first direction; a first magnetic line extending in a second direction intersecting the first direction on the first conductive line, the first magnetic line intersecting the first conductive line; a first magnetic pattern between the first conductive line and the first magnetic line. Klostermann teaches a second conductive line extending on the first magnetic line; a second magnetic line on the second conductive line and intersecting the second conductive line; and a second magnetic pattern between the second conductive line and the second magnetic line. The prior art of record, Wu, teaches wherein the first conductive line and the second conductive line are non-magnetic. The prior art of records, individually or in combination, do not disclose nor teach “a second conductive line extending along the second direction; a second magnetic line extending in the first direction, wherein the second conductive line is vertically spaced apart from the first magnetic line” in combination with other limitations as recited in claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811